 Case 2:97-cr-80625-MFL ECF No. 367 filed 04/29/20      PageID.5744    Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 97-cr-80625-3
                                                   Hon. Matthew F. Leitman
v.

THELMON F. STUCKEY, III,

     Defendant.
__________________________________________________________________/

             ORDER DENYING DEFENDANT’S MOTION FOR
               A SENTENCE REDUCTION (ECF No. 358)

      On January 14, 2020, Defendant Thelmon F. Stuckey, III filed a Motion for a

Sentence Reduction pursuant to Sections 401 and 404 of the First Step Act of 2018.

(See Mot. for a Sentence Reduction, ECF No. 358.) For the reasons explained below,

Stuckey’s motion is DENIED.

                                         I

      On July 22, 2004, a jury convicted Stuckey on six counts: conspiracy to

distribute cocaine and cocaine base, murder to prevent a person from providing

information concerning a federal crime to federal authorities, conspiracy to launder

monetary instruments, felon in possession of a firearm, witness tampering, and

laundering of financial instruments. (See Verdict, ECF No. 217; Judgment, ECF No.

238.) The trial court then sentenced Stuckey for each offense as follows: a term of



                                         1
 Case 2:97-cr-80625-MFL ECF No. 367 filed 04/29/20       PageID.5745    Page 2 of 7




life imprisonment for conspiracy to distribute cocaine, a term of mandatory life

imprisonment for murder of a government witness, terms of 240 months for both of

his laundering-related offenses, a term of 120 months for felon in possession, and a

term of 120 months for witness tampering. (See Judgment, ECF No. 238,

PageID.991.) All of Stuckey’s sentences were to be served concurrently. (See

Sentence Hr’g Tr. at 62:2–63:2, ECF No. 273-2, PageID.4556.)

      In 2018, Congress passed the First Step Act. See First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194. In relevant part, the First Step Act made retroactive

the portions of the Fair Sentencing Act of 2010 that lowered statutory penalties for

certain cocaine-related offenses. (See id.; Resp., ECF No. 359, PageID.5707.)

      Stuckey now moves to reduce his sentence for his cocaine-related offense

based upon the First Step Act. (See Mot. for a Sentence Reduction, ECF No. 358,

PageID.5666–5667.) According to Stuckey, the “Fair Sentencing Act of 2010, and

the First Step Act of 2018, allows this Court to reduce the statutory penalty [for

Stuckey’s cocaine-related offense] from 10-years to LIFE imprisonment, to 5-years

to 40-years imprisonment.” (Id., PageID.5671.)

                                         II

      The Court declines to grant Stuckey’s motion because, under the concurrent-

sentence doctrine, reducing his cocaine-related sentence would have no effect on his

overall sentence.



                                         2
 Case 2:97-cr-80625-MFL ECF No. 367 filed 04/29/20          PageID.5746    Page 3 of 7




      “Under the concurrent-sentence doctrine, an appellate court may decline to

hear a substantive challenge to a conviction when the sentence on the challenged

conviction is being served concurrently with an equal or longer sentence on a valid

conviction, the defendant will suffer no collateral consequence from the conviction,

and the issue does not involve a significant question.” Raines v. United States, 898

F.3d 680, 687 (6th Cir. 2018) (quotation omitted); see also United States v. Hughes,

964 F.2d 536, 541 (6th Cir. 1992) (applying the concurrent-sentence doctrine and

noting that “[a] court should exercise its discretion not to review an issue where it is

clear that there is no collateral consequence to the defendant and the issue does not

otherwise involve a significant question meriting consideration”). Although the

doctrine is rooted in direct appeals, federal district courts also may apply it when a

petitioner attacks a sentence and where reducing or vacating that sentence would

have no effect on the petitioner’s overall sentence. See, e.g., United States v. Charles,

932 F.3d 153, 155–62 (4th Cir. 2019) (affirming district court’s application of the

concurrent-sentence doctrine); Carson v. United States, No. 4:02-813, 2019 WL

4274454, at *5 (D.S.C. Sept. 10, 2019) (discussing Charles and concluding “that it

is appropriate to apply the concurrent sentence doctrine here and . . . decline[] to rule

on Petitioner’s ACCA challenge”); Brown v. Burt, No. 18-716, 2018 WL 3802112,

at *4 (W.D. Mich. Aug. 10, 2018) (applying the concurrent-sentence doctrine and

declining to consider habeas petition attacking petitioner’s five-year maximum



                                           3
    Case 2:97-cr-80625-MFL ECF No. 367 filed 04/29/20     PageID.5747    Page 4 of 7




sentence for attempted arson because the petitioner was also concurrently serving a

five-year felony firearm sentence).

        Applying the concurrent-sentence doctrine here, the Court exercises its

discretion to decline to review Stuckey’s cocaine-related sentence. No matter what

sentence the Court imposed for Stuckey’s cocaine-related offenses at a resentencing,

Stuckey would still be subject to a mandatory life sentence for his murder

conviction.1    Accordingly, under the concurrent-sentence doctrine, the Court

declines to hear Stuckey’s challenge to his cocaine-related conviction because it

would have no effect on his overall punishment. See Baskerville v. United States,

No. 13-5881, 2018 WL 5995501, at *37 (D.N.J., Nov. 15, 2018) (declining to review

challenge to sentence for drug conviction that ran concurrent to mandatory life

sentence).

        The Court recognizes that the concurrent-sentence doctrine “is applicable only

‘when there is no possibility of adverse “collateral consequences” if the conviction[]

stand[s].’” Lumsden v. Smith, No. 06-14966, 2008 WL 3979494, at *5 (E.D. Mich.


1
   Stuckey was convicted of murdering a government witness in violation of 18
U.S.C. § 1512(a)(1)(C). (See Judgment, ECF No. 238, PageID.990.) That offense
carried a mandatory life sentence at the time of his sentencing (see Sentencing Hr’g
Tr. at 62:2–17, ECF No. 273-2, PageID.4555), and it continues to carry a mandatory
life sentence today. See 18 U.S.C. § 1512(a)(3)(A) (“The punishment for an offense
under this subsection is[,] in the case of a killing, the punishment provided in
sections 1111 [for murder] and sections 1112 [for manslaughter] . . . .”); 18 U.S.C.
§ 1111(a)–(b) (“Whoever is guilty of murder in the first degree shall be punished by
death or by imprisonment for life . . . .”).

                                           4
 Case 2:97-cr-80625-MFL ECF No. 367 filed 04/29/20       PageID.5748        Page 5 of 7




Aug. 25, 2008) (emphasis in original) (quoting Winn v. Renico, 175 F. App’x 728,

732 (6th Cir. 2006)). That is why, after the Government raised the concurrent-

sentence doctrine in its opposition to Stuckey’s motion, the Court gave Stuckey an

opportunity to explain how reducing his sentence for his cocaine-related conviction

could possibly benefit him notwithstanding his concurrent mandatory life sentence:

            The Court directs Stuckey to respond to [the
            Government’s argument in its response brief that, under
            the concurrent-sentence doctrine, the Court need not
            review Stuckey’s cocaine-related offense] in a reply brief
            and to address in that reply, among other things, whether
            vacating the drug conviction would spare Stuckey from
            suffering any consequences. Stated another way, the
            Court directs Stuckey to identify all of the benefits to him,
            if any, of vacating the drug conviction at issue.

(Order Requiring Reply, ECF No. 363, PageID.5725–5726.)

      In response, Stuckey identified the following benefits:

            Defendant respectfully identifies all the benefits to him, of
            vacating the drug conviction at issue, to wit: Count One of
            the Third Superseding Indictment, as Defendant was
            convicted of both 50 grams or more of cocaine base, and
            5 kilograms or more of cocaine, a “covered offense,” and
            under the First Step Act context:

                   a. Defendant has a “covered offense”;

                   b. Section 404 of the First Step Act authorizes
                      courts to conduct a resentencing hearing at
                      which the defendant can be present, absent a
                      waiver. See, e.g., Hicks v. United States, 139
                      S.Ct. 2000 (2019) (“Hicks is entitled to a
                      sentence consistent with 18 U.S.C. 3553(a)’s
                      parsimony provision”);

                                         5
 Case 2:97-cr-80625-MFL ECF No. 367 filed 04/29/20       PageID.5749       Page 6 of 7




                   c. Another benefit for Defendant would be that at
                      any resentencing, “a district court may consider
                      evidence of a defendant’s rehabilitation since his
                      prior sentencing.” See, Pepper v. United States,
                      562 U.S. 476, 490 (2011);

                   d. A further benefit of a new judgment on the
                      “covered offense” would entitle Defendant to the
                      opportunity to file a “second-in-time” 2255
                      Motion, due to any intervening judgment, if any
                      further case developments would metastasize.
                      See, Panetti v. Quaterman, 551 U.S. 930, 945
                      (2007) (distinguishing “second or successive”
                      vis-a-vis “second-in-time” 2255 motions);

                   e. Finally, by sentencing on the drug conviction at
                      issue, the district court had fashioned a sentence
                      as a whole for all convictions, and ran the
                      sentences concurrently. This court would also
                      have the authority and could exercise its
                      discretion in the First Step Act context to
                      unbundle the sentences and resentence on all
                      counts. See, e.g., United States v. Williams, No.
                      02-Cr-548-03 (D.S.C. July 19, 2019) (Judge
                      Currie held that Williams’ eligibility on Count
                      One, the “covered offense,” allowed the court to
                      exercise its authority and discretion to unbundle
                      the sentence and resentence on all counts)[.]

(Reply, ECF No. 364, PageID.5727–5729.)

      The Court appreciates Stuckey’s effort to demonstrate how a resentencing on

his cocaine-related conviction would benefit him, but the Court is not persuaded that

Stuckey would, in fact, benefit from such a resentencing. Simply put, Stuckey has

not demonstrated how a resentencing on the cocaine-related conviction would allow



                                         6
 Case 2:97-cr-80625-MFL ECF No. 367 filed 04/29/20     PageID.5750   Page 7 of 7




him to avoid the mandatory life sentence that accompanies his murder conviction.

Nor has he identified any adverse consequence that he would avoid if the Court

resentenced him on his cocaine-related offense.

      Moreover, Stuckey has not identified an issue of legal significance that

warrants deciding even though doing so would have no impact on his overall

sentence.

      For all of these reasons, the Court exercises its discretion under the

concurrent-sentence doctrine to decline to review Stuckey’s cocaine-related

sentence.

                                       III

      Accordingly, for the reasons explained above, IT IS HEREBY ORDERED

that Stuckey’s Motion for a Sentence Reduction (ECF No. 358) is DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 29, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 29, 2020, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764



                                        7
